DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 3, 2022 is acknowledged.  Claims 1-3 and 7-28 are pending in the application.  Claims 4-6 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
 
Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, which has the status identifier of “Previously Presented”, includes claim markings in line 2 that were already presented in the previous set of claims dated September 22, 2021. 
Applicant is reminded that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” See MPEP 714.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. WO 2014200000 (hereinafter “Yamamoto”) (refer to the corresponding patent family member US 20160106130, which is published in English) in view of Hayakawa et al. JP 2013138631 (hereinafter “Hayakawa”) (refer to the corresponding machine translation).
With respect to claim 1, Yamamoto teaches a food or a drink (Abstract).
Regarding the limitation of a cycloalanylalanine content of 2.4 to 7.2 mg/100 mL as recited in claim 1, Yamamoto teaches the food or drink comprises diketopiperazine(s), such as cycloalanylalanine (Abstract; and paragraphs [0003], [0020], and [0057]).  The diketopiperazines (cycloalanylalanine) are blended with a food or drink to obtain a total amount of diketopiperazines (cycloalanylalanine) of at least 10 µg/100 g or .01 mg/100 mL in the food or drink (paragraphs [0020], [0049], [0057], [0066], and [0177]-[0178]).
The quantity of at least 10 µg/100 g or .01 mg/100 mL diketopiperazines (cycloalanylalanine) in the food or drink of Yamamoto as discussed above encompasses the presently claimed cycloalanylalanine content.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding the limitation of a caffeine content of 5 to 120 mg/100 mL as recited in claim 1, Yamamoto does not expressly disclose this limitation.
Hayakawa teaches providing a drink comprising diketopiperazines and .0001% to 0.12% (.1 to 120 mg/100 mL) caffeine (Abstract; and paragraphs [0001], [0008]-[0010], and [0015]-[0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of caffeine, including the instantly claimed range, from the range disclosed in Hayakawa with the expectation of successfully preparing a food or drink with desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to do so because Yamamoto and Hayakawa similarly teach preparing drinks comprising diketopiperazines and caffeine, Hayakawa teaches controlling the contents of caffeine and diketopiperazines in order to obtain good taste and improved flavor (paragraphs [0009] and [0017]), Yamamoto teaches preparing tea and coffee drinks (paragraph [0066]) and it is well understood these beverages comprise various quantities of caffeine, Yamamoto teaches the diketopiperazine(s) preparations are highly versatile to be mixed in designing the flavor of drinks (paragraphs [0066] and [0178]), and the desired taste, flavor, diketopiperazine, and caffeine contents of the beverage are a matter of choice.  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 2, modified Yamamoto is relied upon for the teaching of the composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the cycloalanylalanine content is 2.4 to 7.0 mg/100 mL as recited in claim 2, Yamamoto teaches the food or drink comprises diketopiperazine(s), such as cycloalanylalanine (paragraphs [0003], [0020], and [0057]), and the diketopiperazines (cycloalanylalanine) are blended with a food or drink to obtain a total amount of diketopiperazines (cycloalanylalanine) of at least 10 µg/100 g or .01 mg/100 mL in the food or drink (paragraphs [0020], [0049], [0057], [0066], and [0177]-[0178]).
The quantity of at least 10 µg/100 g or .01 mg/100 mL diketopiperazines (cycloalanylalanine) in the food or drink of Yamamoto as discussed above encompasses the presently claimed cycloalanylalanine content.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With respect to claim 3, modified Yamamoto is relied upon for the teaching of the composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the caffeine content is 6 to 110 mg/100 mL as recited in claim 3, Yamamoto in view of Hayakawa teaches this limitation since Hayakawa, as shown above in claim 1, is relied upon for the teaching of the caffeine content and Hayakawa teaches providing a drink comprising .0001% to 0.12% (.1 to 120 mg/100 mL) caffeine (Abstract; and paragraphs [0001], [0008]-[0010], and [0015]-[0017]) which encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	
With respect to claim 7, modified Yamamoto is relied upon for the teaching of the composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the composition further comprises cycloalanylalanine derived from a heat-treated plant peptide product as recited in claim 7, Yamamoto teaches the diketopiperazines, such as cycloalanylalanine, are obtained from heat treated peptides including plant peptide (paragraphs [0003], [0018]-[0029], [0034]-[0038], [0050], [0051], [0077]-[0087], [0095]-[0104], and [0114]-[0119]).

With respect to claim 8, modified Yamamoto is relied upon for the teaching of the composition of claim 7 which has been addressed above.
Regarding the limitation of wherein the plant peptide is obtained from a soybean peptide, a tea peptide, or a malt peptide as recited in claim 8, Yamamoto teaches the diketopiperazines, such as cycloalanylalanine, are obtained from heat treated peptides including plant peptide such as soybean peptide, tea peptide, or malt peptide (paragraphs [0034]-[0038], [0077]-[0087], [0095]-[0104], and [0114]-[0119]).

With respect to claim 9, modified Yamamoto is relied upon for the teaching of the composition of claim 1 which has been addressed above.
Regarding the limitation of being a drink as recited in claim 9, Yamamoto teaches a drink (Abstract; and paragraphs [0049] and [0066]).

With respect to claim 10, modified Yamamoto is relied upon for the teaching of the composition of claim 9 which has been addressed above.
Regarding the limitation of wherein the drink is a coffee drink as recited in claim 10, Yamamoto teaches a coffee drink (paragraph [0066]).

With respect to claim 11, modified Yamamoto is relied upon for the teaching of the composition of claim 9 which has been addressed above.
Regarding the limitation of wherein the drink is a green tea drink as recited in claim 11, Yamamoto teaches a green tea drink (paragraphs [0066], [0086], and [0177]).

With respect to claim 12, modified Yamamoto is relied upon for the teaching of the composition of claim 9 which has been addressed above.
Regarding the limitation of being a packaged drink as recited in claim 12, Yamamoto does not expressly disclose this limitation.
Hayakawa teaches providing a drink such as a packaged coffee drink (Abstract and paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Hayakawa, to select a package for the drink of Yamamoto based in its suitability for its intended purpose.  One of ordinary skill in the art would have been motivated to do so because Yamamoto and Hayakawa similarly teach preparing drinks comprising diketopiperazines and caffeine, manufacturing of a food commonly involves packaging of the food, packaged foodstuff were well known in the art before the effective filing date of the claimed invention as shown in Hayakawa, and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

With respect to claim 13, Yamamoto teaches producing a food or a drink (Abstract).
Regarding the limitation of blending a caffeine-containing raw material and a cycloalanylalanine product to form the composition as recited in claim 13, Yamamoto teaches the food or drink comprises diketopiperazine(s), such as cycloalanylalanine (Abstract; and paragraphs [0003], [0020], and [0057]).  The diketopiperazines (cycloalanylalanine product) are blended with a food or drink, such as coffee or tea (caffeine-containing raw material) (paragraphs [0020], [0049], [0057], [0066], and [0177]-[0178]).  It is well understood that coffee and tea comprise various quantities of caffeine.
Regarding the limitation of a cycloalanylalanine content of the composition is 2.4 to 7.2 mg/100 mL as recited in claim 13, Yamamoto teaches the food or drink comprises diketopiperazine(s), such as cycloalanylalanine (paragraphs [0003], [0020], and [0057]).  The diketopiperazines (cycloalanylalanine) are blended with a food or drink, such as coffee or tea, to obtain a total amount of diketopiperazines (cycloalanylalanine) of at least 10 µg/100 g or .01 mg/100 mL in the food or drink (paragraphs [0020], [0049], [0057], [0066], and [0177]-[0178]).
The quantity of at least 10 µg/100 g or .01 mg/100 mL diketopiperazines (cycloalanylalanine) in the food or drink of Yamamoto as discussed above encompasses the presently claimed cycloalanylalanine content.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding the limitation of wherein a caffeine content of the composition is 5 to 120 mg/100 mL as recited in claim 13, Yamamoto does not expressly disclose this limitation.
Hayakawa teaches providing a drink comprising diketopiperazines and .0001% to 0.12% (.1 to 120 mg/100 mL) caffeine (Abstract; and paragraphs [0001], [0008]-[0010], and [0015]-[0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of caffeine, including the instantly claimed range, from the range disclosed in Hayakawa with the expectation of successfully preparing a food or drink with desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to do so because Yamamoto and Hayakawa similarly teach preparing drinks comprising diketopiperazines and caffeine, Hayakawa teaches controlling the contents of caffeine and diketopiperazines in order to obtain good taste and improved flavor (paragraphs [0009] and [0017]), Yamamoto teaches preparing tea and coffee drinks (paragraph [0066]) and it is well understood these beverages comprise various quantities of caffeine, Yamamoto teaches the diketopiperazine(s) preparations are highly versatile to be mixed in designing the flavor of drinks (paragraphs [0066] and [0178]), and the desired taste, flavor, diketopiperazine, and caffeine contents of the beverage are a matter of choice.  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 14, modified Yamamoto is relied upon for the teaching of the method of claim 13 which has been addressed above.
Regarding the limitation of wherein the cycloalanylalanine content of the composition is 2.4 to 7.0 mg/100 mL as recited in claim 14, Yamamoto teaches the food or drink comprises diketopiperazine(s), such as cycloalanylalanine (paragraphs [0003], [0020], and [0057]), and the diketopiperazines (cycloalanylalanine) are blended with a food or drink to obtain a total amount of diketopiperazines (cycloalanylalanine) of at least 10 µg/100 g or .01 mg/100 mL in the food or drink (paragraphs [0020], [0049], [0057], [0066], and [0177]-[0178]).
The quantity of at least 10 µg/100 g or .01 mg/100 mL diketopiperazines (cycloalanylalanine) in the food or drink of Yamamoto as discussed above encompasses the presently claimed cycloalanylalanine content.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With respect to claim 15, modified Yamamoto is relied upon for the teaching of the method of claim 13 which has been addressed above.
Regarding the limitation of wherein the caffeine content of the composition is 6 to 110 mg/100 mL as recited in claim 15, Yamamoto in view of Hayakawa teaches this limitation since Hayakawa, as shown above in claim 13, is relied upon for the teaching of the caffeine content and Hayakawa teaches providing a drink comprising .0001% to 0.12% (.1 to 120 mg/100 mL) caffeine (Abstract; and paragraphs [0001], [0008]-[0010], and [0015]-[0017]) which encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 16, modified Yamamoto is relied upon for the teaching of the method of claim 13 which has been addressed above.
Regarding the limitation of wherein the composition is a drink as recited in claim 16, Yamamoto teaches preparing a drink (Abstract; and paragraphs [0049] and [0066]).

With respect to claims 17 and 18, Yamamoto teaches producing a food or a drink (Abstract).
It is noted that the recitation of “for suppressing bitterness of caffeine in a composition” in the preamble of claim 17 and “for suppressing astringency of cycloalanylalanine in a composition” in the preamble of claim 18 are statements of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
Regarding the limitation of blending a caffeine-containing raw material and a cycloalanylalanine product to form the composition as recited in claims 17 and 18, Yamamoto teaches the food or drink comprises diketopiperazine(s), such as cycloalanylalanine (Abstract; and paragraphs [0003], [0020], and [0057]).  The diketopiperazines (cycloalanylalanine product) are blended with a food or drink, such as coffee or tea (caffeine-containing raw material) (paragraphs [0020], [0049], [0057], [0066], and [0177]-[0178]).  It is well understood that coffee and tea comprise various quantities of caffeine.
Regarding the limitation of a cycloalanylalanine content of the composition is 2.4 to 7.2 mg/100 mL as recited in claims 17 and 18, Yamamoto teaches the food or drink comprises diketopiperazine(s), such as cycloalanylalanine (paragraphs [0003], [0020], and [0057]).  The diketopiperazines (cycloalanylalanine) are blended with a food or drink, such as coffee or tea, to obtain a total amount of diketopiperazines (cycloalanylalanine) of at least 10 µg/100 g or .01 mg/100 mL in the food or drink (paragraphs [0020], [0049], [0057], [0066], and [0177]-[0178]).
The quantity of at least 10 µg/100 g or .01 mg/100 mL diketopiperazines (cycloalanylalanine) in the food or drink of Yamamoto as discussed above encompasses the presently claimed cycloalanylalanine content.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding the limitation of wherein a caffeine content of the composition is 5 to 120 mg/100 mL as recited in claims 17 and 18, Yamamoto does not expressly disclose this limitation.
Hayakawa teaches providing a drink comprising diketopiperazines and .0001% to 0.12% (.1 to 120 mg/100 mL) caffeine (Abstract; and paragraphs [0001], [0008]-[0010], and [0015]-[0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of caffeine, including the instantly claimed range, from the range disclosed in Hayakawa with the expectation of successfully preparing a food or drink with desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to do so because Yamamoto and Hayakawa similarly teach preparing drinks comprising diketopiperazines and caffeine, Hayakawa teaches controlling the contents of caffeine and diketopiperazines in order to obtain good taste and improved flavor (paragraphs [0009] and [0017]), Yamamoto teaches preparing tea and coffee drinks (paragraph [0066]) and it is well understood these beverages comprise various quantities of caffeine, Yamamoto teaches the diketopiperazine(s) preparations are highly versatile to be mixed in designing the flavor of drinks (paragraphs [0066] and [0178]), and the desired taste, flavor, diketopiperazine, and caffeine contents of the beverage are a matter of choice.  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 19, modified Yamamoto is relied upon for the teaching of the method of claim 17 which has been addressed above.
Regarding the limitation of wherein the cycloalanylalanine content of the composition is 2.4 to 7.0 mg/100 mL as recited in claim 19, Yamamoto teaches the food or drink comprises diketopiperazine(s), such as cycloalanylalanine (paragraphs [0003], [0020], and [0057]), and the diketopiperazines (cycloalanylalanine) are blended with a food or drink to obtain a total amount of diketopiperazines (cycloalanylalanine) of at least 10 µg/100 g or .01 mg/100 mL in the food or drink (paragraphs [0020], [0049], [0057], [0066], and [0177]-[0178]).
The quantity of at least 10 µg/100 g or .01 mg/100 mL diketopiperazines (cycloalanylalanine) in the food or drink of Yamamoto as discussed above encompasses the presently claimed cycloalanylalanine content.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With respect to claim 20, modified Yamamoto is relied upon for the teaching of the method of claim 17 which has been addressed above.
Regarding the limitation of wherein the caffeine content of the composition is 6 to 110 mg/100 mL as recited in claim 20, Yamamoto in view of Hayakawa teaches this limitation since Hayakawa, as shown above in claim 17, is relied upon for the teaching of the caffeine content and Hayakawa teaches providing a drink comprising .0001% to 0.12% (.1 to 120 mg/100 mL) caffeine (Abstract; and paragraphs [0001], [0008]-[0010], and [0015]-[0017]) which encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 21, modified Yamamoto is relied upon for the teaching of the method of claim 17 which has been addressed above.
Regarding the limitation of wherein the composition is a drink as recited in claim 21, Yamamoto teaches preparing a drink (Abstract; and paragraphs [0049] and [0066]).

With respect to claim 22, modified Yamamoto is relied upon for the teaching of the composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the composition comprises cycloalanylalanine derived from a heat-treated animal peptide product, and wherein the animal peptide is obtained from a whey peptide or a collagen peptide as recited in claim 22, Yamamoto teaches the diketopiperazines (cycloalanylalanine product) are obtained from heat treated peptides including animal peptide such as a collagen peptide (paragraphs [0002], [0003], [0016], [0057], and [0066]).

With respect to claim 23, modified Yamamoto is relied upon for the teaching of the method of claim 13 which has been addressed above.
Regarding the limitation of wherein the composition comprises cycloalanylalanine derived from a heat-treated animal peptide product, and wherein the animal peptide is obtained from a whey peptide or a collagen peptide as recited in claim 23, Yamamoto teaches the diketopiperazines (cycloalanylalanine product) are obtained from heat treated peptides including animal peptide such as a collagen peptide (paragraphs [0002], [0003], [0016], [0057], and [0066]).

With respect to claim 24, modified Yamamoto is relied upon for the teaching of the method of claim 17 which has been addressed above.
Regarding the limitation of wherein the composition comprises cycloalanylalanine derived from a heat-treated animal peptide product, and wherein the animal peptide is obtained from a whey peptide or a collagen peptide as recited in claim 24, Yamamoto teaches the diketopiperazines (cycloalanylalanine product) are obtained from heat treated peptides including animal peptide such as a collagen peptide (paragraphs [0002], [0003], [0016], [0057], and [0066]).

With respect to claim 25, modified Yamamoto is relied upon for the teaching of the method of claim 18 which has been addressed above.
Regarding the limitation of wherein the composition comprises cycloalanylalanine derived from a heat-treated animal peptide product, and wherein the animal peptide is obtained from a whey peptide or a collagen peptide as recited in claim 25, Yamamoto teaches the diketopiperazines (cycloalanylalanine product) are obtained from heat treated peptides including animal peptide such as a collagen peptide (paragraphs [0002], [0003], [0016], [0057], and [0066]).

With respect to claim 26, modified Yamamoto is relied upon for the teaching of the method of claim 18 which has been addressed above.
Regarding the limitation of wherein the cycloalanylalanine content of the composition is 2.4 to 7.0 mg/100 mL as recited in claim 26, Yamamoto teaches the food or drink comprises diketopiperazine(s), such as cycloalanylalanine (paragraphs [0003], [0020], and [0057]), and the diketopiperazines (cycloalanylalanine) are blended with a food or drink to obtain a total amount of diketopiperazines (cycloalanylalanine) of at least 10 µg/100 g or .01 mg/100 mL in the food or drink (paragraphs [0020], [0049], [0057], [0066], and [0177]-[0178]).
The quantity of at least 10 µg/100 g or .01 mg/100 mL diketopiperazines (cycloalanylalanine) in the food or drink of Yamamoto as discussed above encompasses the presently claimed cycloalanylalanine content.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With respect to claim 27, modified Yamamoto is relied upon for the teaching of the method of claim 18 which has been addressed above.
Regarding the limitation of wherein the caffeine content of the composition is 6 to 110 mg/100 mL as recited in claim 27, Yamamoto in view of Hayakawa teaches this limitation since Hayakawa, as shown above in claim 18, is relied upon for the teaching of the caffeine content and Hayakawa teaches providing a drink comprising .0001% to 0.12% (.1 to 120 mg/100 mL) caffeine (Abstract; and paragraphs [0001], [0008]-[0010], and [0015]-[0017]) which encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 28, modified Yamamoto is relied upon for the teaching of the method of claim 18 which has been addressed above.
Regarding the limitation of wherein the composition is a drink as recited in claim 28, Yamamoto teaches preparing a drink (Abstract; and paragraphs [0049] and [0066]).

Response to Arguments
Applicant’s arguments filed June 3, 2022 have been fully considered but they are unpersuasive.
Applicant respectfully submits that Yamamoto in view of Hayakawa does not teach or suggest "a cycloalanylalanine content of 2.4 to 7.2 mg/100 mL" as recited in claim 1 and similarly recited in claims 13, 17, and 18.  Yamamoto does not describe the upper limit of the concentration of cyclo(Ala-Ala).  As previously pointed out by Applicant, the amount of Cyclo (Ala-Ala) in each plant extract described in Yamamoto is as follows: Tea leaves: Cyclo(Ala-Ala) is 11.3ppm/Bx (1.13mg/100mL) in the total amount of DKP: 143.3ppm/Bx; namely approx. 7.9%; Soybean: Cyclo(Ala-Ala) is 6.lppm/Bx (0.61mg/100mL) in the total amount of DKP: 125.5ppm/Bx, namely approx. 4.9%; Malt: Cyclo(Ala-Ala) is 8.6ppm/Bx (0.86mg/100mL) in the total amount of DKP: 79.4ppm/Bx, namely approx. 10.8%.  Even if these plant extracts are added to the beverage, the amount of Cyclo(Ala-Ala) in the beverage does not exceed "1.13 mg/100 mL." On the other hand, the amount of Cyclo(Ala- Ala) described in the subject claims is "2.4 to 7.2 mg/100 mL." Therefore, the claimed range of the amount of Cyclo(Ala-Ala) differs from the range of the amount range described in Yamamoto and the claimed range would  not have been obvious.  Furthermore, the combination of the claimed cycloalanylalanine content range and caffeine content range suppresses unpleasant bitterness caused by caffeine and astringency of cycloalanylalanine, and as demonstrated in the Examples of the specification the claimed invention provides excellent effects with a sensory evaluation result of 4 or more (P7-P8).
Examiner disagrees.  Yamamoto clearly teaches the diketopiperazine(s), such as cycloalanylalanine, are added to a drink (tea or coffee) to obtain a total amount of diketopiperazine(s) of at least 10 µg/100 g (0.01 mg/100 mL) or more in the drink (Abstract; and paragraphs [0020], [0057]-[0063], [0066], and [0073], emphasis added).  Thus, the quantity of at least 10 µg/100 g or .01 mg/100 mL diketopiperazines (cycloalanylalanine) in the drink of Yamamoto encompasses the cycloalanylalanine content of the claimed invention.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, the benefits described by the Applicant are indeed expected in view of the prior art since Yamamoto teaches the drink including a total amount of diketopiperazine(s) (cycloalanylalanine) of at least 10 µg/100 g (0.01 mg/100 mL) or more can have a good taste without having bitterness (paragraph [0066]) and Hayakawa discloses controlling the content of caffeine and diketopiperazines in order to obtain good taste and improved flavor (paragraphs [0009] and [0017]).  Applicant is reminded any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In other words, the unexpectedness must be sufficient “to secure the validity of the claims in suit.” Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1381 (Fed. Cir. 2005) and MPEP 716.02.
Applicant respectfully submits that Yamamoto in view of Hayakawa does not teach or suggest: wherein the composition comprises cycloalanylalanine derived from a heat- treated animal peptide product, and wherein the animal peptide is obtained from a whey peptide or a collagen peptide as recited in claims 22-25 and that the noted features would not have been obvious over the combination of references. The Office Action takes the position that Yamamoto teaches diketopiperazines obtained from a heat-treated animal peptide such as a collagen peptide citing the Abstract; and paragraphs 3, 15-16, 57 and 66. (Office Action, page 9). However, the cited paragraphs demonstrate that Yamamoto relates to "plant extract," and the cited paragraphs neither teach nor suggest an animal peptide or a heat-treated product thereof.  Furthermore, paragraph 16 of Yamamoto mentions compositions containing diketopiperazines derived from animal protein. However, Yamamoto at paragraph 16 states8 "because of their flavor, the compositions containing these diketopiperazines derived from animal protein cannot be directly mixed with drinks mainly composed of extracts or juices of plants." Thus, Yamamoto explicitly teaches away from animal peptide products (P8-P9).
Examiner disagrees.  As discussed above, Yamamoto teaches preparing a foodstuff or drink comprising diketopiperazine(s), such as cycloalanylalanine.  The diketopiperazines (cycloalanylalanine) are obtained from a heat treated animal peptide such as a collagen peptide (Abstract; and paragraphs [0003], [0015]-[0016], [0057], and [0066]).  Yamamoto does not teach away from animal peptide products.  Although Yamamoto teaches diketopiperazines derived from animal protein are not directly mixed with drinks mainly composed of extracts or juices of plants because of their flavor (paragraph [0016]), Yamamoto also teaches compositions containing relatively large amounts of diketopiperazines derived from animal protein are known (paragraph [0016]).  Applicant is reminded a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793